Citation Nr: 1024901	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  09-13 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach

INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  
He had service in the Republic of Vietnam, where his awards and 
decorations included the Combat Infantryman Badge.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision by the RO.  

In April 2010, during the course of the appeal, the Veteran had a 
video conference with the Veterans Law Judge whose signature 
appears at the end of this decision.  

In October 2008, also during the course of the appeal, the RO 
granted the Veteran's claim of entitlement to service connection 
for posttraumatic stress disorder (PTSD) and assigned a 30 
percent disability rating, effective June 13, 2008.  In a letter, 
dated October 14, 2008, the RO notified the Veteran of that 
decision.  The Veteran filed a timely Notice of Disagreement with 
that rating, and on February 1, 2010, the RO sent the Veteran a 
Statement of the Case.  The RO informed the Veteran that he had 
to file his appeal with the RO within 60 days of February 1, 2010 
or within the remainder of the year, if any, from the date of the 
letter notifying him of the October 2008 decision.  

During his video conference with the undersigned Veterans Law 
Judge, the Veteran attempted to perfect his appeal with respect 
to the RO's assignment of a 30 percent rating for PTSD.  However, 
because that hearing was held on April 14, 2010, the attempted 
appeal was not received within the prescribed time limits.  
Accordingly, the RO's decision assigning the 30 percent rating 
for PTSD became final; and the Board does not have jurisdiction 
over that claim.  38 U.S.C.A. §§ 7104(a), 7105(c) (West 2002); 
38 C.F.R. §§ 20.101, 20.1103 (2009).  Accordingly, that claim 
will not be considered below.  In this regard, the Board 
considers the Veteran's testimony with respect to PTSD to be a 
new claim for an increased rating.  Accordingly, it is referred 
to the RO for appropriate action.


FINDING OF FACT

A chronic, identifiable hearing loss disability, diagnosed as a 
sensorineural hearing loss, was first manifested many years after 
service, and there is no competent evidence of record that it is 
in any way related thereto.


CONCLUSION OF LAW

A bilateral sensorineural hearing loss disability is not the 
result of disease or injury incurred in or aggravated by service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issues of entitlement to 
service connection for a hearing loss disability.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, 
the Board finds that VA has met that duty.

In October 2007, VA received the Veteran's claim, and there is no 
issue as to providing an appropriate application form or 
completeness of the application. 

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to substantiate 
and complete his claim, including the evidence to be provided by 
him, and notice of the evidence VA would attempt to obtain.  VA 
informed him of the criteria for service connection and set forth 
the criteria, generally, for rating service-connected 
disabilities and for assigning effective dates, should service 
connection be granted. 
Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 
and Supp. 2009).  However, the duty to assist is not a one-way 
street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the 
Veteran's responsibility to present and support his claim.  38 
U.S.C.A. §§ 5103, 5107(a) (West 2002 and Supp. 2009).  See, e.g., 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 
3 Vet. App. 480, 483 (1992)..  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment records; records reflecting his VA 
treatment from September 2003 to December 2009; and a February 
2008 statement from a former fellow serviceman.  In August 1969, 
August 1974, March 1998, May 2007, January and September 2008, 
and January 2010, VA examined the Veteran, in part, to determine 
the nature and etiology of any hearing loss disability found to 
be present.  Finally, in April 2010, the Veteran had a video 
conference with the undersigned Veterans Law Judge.  A transcript 
of that hearing has been associated with the claims folder. 

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support his 
claim; and there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the appeal.

The Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id. 

For certain organic diseases of the nervous system, such as a 
sensory neural hearing loss disability, service connection may be 
presumed when such disability is shown to a degree of 10 percent 
or more within one year of the Veteran's discharge from active 
duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such 
a presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  



The Factual Background

During his June 1967 service entrance examination, the Veteran 
responded in the negative, when asked if he then had, or had ever 
had, ear trouble or a hearing loss.  On examination, his ears and 
eardrums were normal.  Audiometric testing revealed the following 
pure tone thresholds, in decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
-10(0)
No Report 
(NR)
-5(0)
LEFT
-10(5)
0(10)
-5(5)
NR
-5(0)

Speech audiometry was not performed.

(NOTE:  Prior to November 1967, audiometric results were reported 
in standards set forth by the American Standards Association 
(ASA).  Those are the figures on the left of each column and are 
not in parentheses.  Since November 1, 1967, those standards have 
been set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI).  In order to 
facilitate data comparison, the ASA standards have been converted 
to ISO-ANSI standards and are represented by the figures in 
parentheses.)

The Veteran's service treatment records are negative for any 
complaints or clinical findings of a hearing loss disability.

During his May 1969 service entrance examination, the Veteran 
responded in the negative, when asked if he then had, or had ever 
had, ear trouble or a hearing loss.  


On examination, his ears and eardrums were normal.  Audiometric 
testing revealed the following pure tone thresholds, in decibels, 
at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
NR
-5
LEFT
-10
-10
-10
NR
0

Speech audiometry was not performed.

In August 1969, the Veteran was examined by VA, primarily to 
determine the nature and etiology of any back disability found to 
be present.  At that time, his ears were reportedly normal, and 
the examiner noted that the Veteran did not have a hearing loss.

The reports of VA examinations in August 1974, March 1998, May 
2007, and January 2010, as well as the Veteran's VA treatment 
records from September 2003 through December 2009 are negative 
for any complaints or clinical findings of a hearing loss 
disability.  

In January 2008, the Veteran was examined by VA to determine the 
nature and extent of any hearing loss disability found to be 
present.  Audiometric testing revealed the following pure tone 
thresholds, in decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
55
60
LEFT
30
45
55
60
65

Speech audiometry revealed speech recognition of 94 percent, 
bilaterally.  

Following the VA audiologic examination, the diagnoses were a 
mild to profound sensorineural hearing loss in the Veteran's 
right ear and a mild to severe sensorineural hearing loss in his 
left ear.  The examiner opined that based on the information 
found in the Veteran's claims folder, it was not likely that his 
hearing loss had begun in service.  She noted that his hearing 
was within normal limits at the time of his exit from service.

In February 2008, a former fellow serviceman reported that during 
combat in service, the Veteran had experienced numerous episodes 
of noise exposure.  The former fellow serviceman noted that the 
Veteran did not have the benefit of hearing protection and that 
he had experienced periods of difficulty hearing after such 
exposure.

Analysis

During his video conference with the undersigned Veterans Law 
Judge, the Veteran testified that his hearing loss disability was 
primarily the result of noise exposure associated with combat, 
i.e., everything from the sound of small arms fire to air 
strikes.  He stated that other than putting his fingers in his 
ears, he had no hearing protection.  He also stated that he had 
not had significant noise exposure since service, but that he now 
has a hearing loss disability.  Therefore, he maintained that 
service connection for a hearing loss disability was warranted.  
However, after carefully considering the Veteran's claims in 
light of the record and the applicable law, the Board is of the 
opinion that the evidence is against that claim.  Accordingly, 
service connection for a hearing loss disability is not 
warranted, and the appeal will be denied.

In this case, the evidence shows that the Veteran served in 
combat; and, therefore, the Board concedes that he experienced 
significant noise exposure in service.  A former fellow 
serviceman reports that the Veteran experienced difficulty 
hearing after such exposure.  However, his service treatment 
records, as well as the reports of his service entrance and 
separation examinations, are negative for any complaints or 
clinical findings of a hearing loss disability under VA criteria.  
Moreover, during an August 1969 VA examination shortly after 
service, the Veteran's ears were reportedly normal, and the 
examiner noted that no hearing loss was present.  

A hearing loss disability, diagnosed as a bilateral sensorineural 
hearing loss, was not manifested until VA audiometric testing in 
January 2008.  That was almost forty years after his separation 
from active duty.  In this regard, the Board notes that the 
Veteran did not file his initial claim of entitlement to service 
connection for a hearing loss disability until October 2007.  
However, had he been experiencing a hearing loss disability more 
proximate to service, he certainly knew how to file such a claim.  
Indeed, the month after his separation from service, he 
successfully filed a claim of entitlement to service connection 
for a back disability.  While not dispositive, such a lengthy 
time frame without any relevant manifestations of or claim of 
service connection for a hearing loss disability does not show a 
continuity of symptomatology since service.  Rather, it militates 
strongly against the claim.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming the Board where it found that Veteran 
failed to account for the lengthy time period after service for 
which there was no clinical documentation of the claimed 
condition).  Nevertheless, in January 2008, VA examined the 
Veteran to determine the nature and etiology of any hearing loss 
disability found to be present.  

Although the VA examiner confirmed the presence of a bilateral 
sensorineural hearing loss, she opined that based upon the 
information found in the Veteran's claims folder, it was not 
likely that his hearing loss had begun in service.  In 
particular, she noted that at the time of the Veteran's 
separation from service, his hearing acuity had been within 
normal limits.  

The only evidence of a nexus between the current hearing loss 
disability and any event in service comes from the Veteran.  As a 
layman, however, he is only competent to report evidence which is 
capable of lay observation, such as his symptoms.  He is not 
competent to provide conclusions which require medical expertise, 
such as the diagnosis of those symptoms or the cause of a 
particular disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  Therefore, his opinion, without more is not 
competent evidence of service connection and is not probative of 
the issue on appeal.  

Inasmuch as there is no evidence of a hearing loss disability in 
service, and because the competent evidence of record is against 
a finding of a nexus to service, the Veteran does not meet the 
criteria for service connection.  Therefore, service connection 
for a hearing loss disability is not warranted, and the appeal is 
denied.

In arriving at this decision, the Board has considered the 
doctrine of reasonable doubt.  However, that doctrine is only 
invoked where there is an approximate balance of evidence which 
neither proves nor disproves the claim.  In this case, the 
preponderance of the evidence is against the Veteran's claim.  
Therefore, the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009). 


ORDER

Entitlement to service connection for a hearing loss disability 
is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


